Title: To Alexander Hamilton from Tench Coxe, 14 August 1792
From: Coxe, Tench
To: Hamilton, Alexander



Dear Sir
Flemington New JerseyAugt. 14. 1792

Before I left Philada. I had notice of a cause to be tried on the 10th. instt. at this place, of the Business of wch. I had some knowlege. It has lasted till this day & the council think my staying may become very important to the just decision of the Case. It is with great pain that I remain because I doubt not the Arrangemt. of the Compensations now requires to be acted upon. I shall hasten to Philada. in five Minutes, after I am dismissed.
There has been a most respectable assemblage of persons from various parts of this State attending the Courts of nisi prius & oyer & terminer, and I have felt infinite satisfaction in manifestations from every description of them, that they equally love the general & state governments, and that they think the great objects of public happiness committed to the former have been faithfully and most beneficially managed. They are full of a firm and generous confidence in the future intentions of the general Government.
I have the Honor to be with the most respectful Attachment, dear Sir,   Your most obedt. Servt.
Tench Coxe
